Citation Nr: 1607137	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral eye disability, claimed as scar tissue and corneal transplant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from April 1964 to July 1970, and is in receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado that denied service connection for retinal scar, right eye (claimed as scar tissue) and aphakia (claimed as corneal transplant).  These issues have been recharacterized as a single claim for a bilateral eye disability as reflected on the title page. 

In January 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In March 2015, the Board remanded the issue currently on appeal for additional development.  


FINDING OF FACT

A bilateral eye disability did not have its clinical onset in service and is not otherwise related to active duty, including ocular trauma.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Veteran received adequate notification in October 2008 regarding shared responsibilities in obtaining evidence and all elements of service connection, including how disability ratings and effective dates are assigned.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records (STRs) submitted by the Veteran and obtained by VA in May 2015, VA outpatient treatment records, private medical records, and various statements from the Veteran.  

The Veteran reported during his January 2015 Board hearing that there were missing STRs from 1967 and 1968 pertaining to an ocular injury.  See January 2015 hearing transcript, p. 18.  Pursuant to the Board's remand directives, the AOJ submitted another STR request, with particular focus on 1967 and 1968 STRs documenting an eye injury.  A Personnel Information Exchange System (PIES) response from April 2015 stated that "all available requested STRS being mailed."  There is no indication that these STRs, which include several records dated in 1967 and 1968, are incomplete, although they do not confirm treatment for an eye injury as described by the Veteran.  Notably, the Veteran's report of ocular trauma and subsequent treatment is substantiated by his lay reports alone due to his combat service.  38 U.S.C.A. § 1154(b).  In light of the PIES response, and without more information concerning the time and location for the alleged medical treatment for an in-service ocular injury, the Board finds that a remand to conduct an additional STR search would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was afforded June 2009 and September 2015 VA examinations, with an October 2015 addendum, for the current claim.  The VA examination reports reflect review of the claims folder and pertinent clinical evaluation.  They are responsive to the Veteran's reports, medical history, and current treatment.  In this regard, the VA examiner mistakenly reported that an April 1964 optometry examination by Dr. L.C. took place in 1984.  In this case, the Veteran's theory of entitlement is that the current ocular disabilities are related to an in-service burn injury occurring in 1967 or 1968.  The VA examiner explained that the temporal lapse between the burn injury and cataract or retinal manifestations was too great for an etiology.  It is sensible to infer from the report that the examiner believed the ocular disorders would be observed shortly after trauma, possibly at the December 1967 VA examination or at the July 1970 separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (holding that the Board may permissibly draw inferences from the medical evidence, including an overall reading of a VA examination report, as long as any inferences resulting in a medical determination are independent and cited); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (holding that a VA examination report "must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination"); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) ("although Mr. Monzingo correctly notes that the rationale provided by the examiner did not explicitly lay out the examiner's journey from the facts to a conclusion, his argument that this renders the examination inadequate is unpersuasive . . . the medical report must be read as a whole").  Therefore, the Board finds that the examiner's misidentification of the date of the April 1964 ocular examination does not render the stated temporal lapse rationale inadequate for adjudication purposes, and a remand for an additional opinion is unnecessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2015 hearing, the Veterans Law Judge outlined the issue on appeal, informed the Veteran of the basis of the denial of his claim, and suggested that he obtain a medical nexus statement in his case.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The record reflects substantial compliance with the March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  As noted above, the Veteran's STRs were obtained.  The Veteran was afforded another VA examination with consideration of the STRs in September 2015, and the case was readjudicated in the October 2015 supplemental statement of the case (SSOC). 

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  Here, the Veteran is shown to have participated in combat.  His lay reports standing alone are satisfactory evidence concerning an in-service eye injury.  Id.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  
	
Although a claimant is competent in certain situations to identify a simple condition such as hearing difficulty, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The April 1964 physical examination for entrance into service showed that ophthalmoscopic, pupil and ocular motility clinical findings were normal.  Optometry evaluation revealed 20/70 distant vision in both eyes, corrected to perfect vision by glass lenses.  The examiner listed defective vision as the only physical defect.  June 1965 service treatment records STRs reflected that an optometry examination was performed, and the Veteran received corrective lenses.  July 1967 STRs showed that the Veteran had a concussion and lacerations to his face from a motor vehicle accident (MVA) injury.  His facial lacerations healed without complication and he was referred for orthopedic follow-up.  December 1967 physical examination for reenlistment confirmed that ophthalmoscopic, pupil and ocular motility clinical findings were normal.  Notably, a scar was recorded as being located on the forehead and extending from top right forehead to the inside of the left eye.  December 1967 Report of Medical History reflected that the Veteran endorsed a history of eye trouble.  July 1970 physical examination for separation showed that ophthalmoscopic, pupil and ocular motility clinical findings were normal.  
A photograph taken in September 2000 documents the Veteran wearing a postoperative eye patch.  He asserts that this picture documents the eye surgery he had to remove ocular scar tissue.

September 2008 VA primary care records reflect that the Veteran had not received regular medical care "for years."  Review of systems (ROS) included complaints about reduced distance vision.  He was noted to have a questionable history of bilateral cataract extractions approximately 10 years ago.  He also reported having a burn injury to his eyes when he was welding without a mask.  The examiner noted the vision complaints and recommended further evaluation at the next visit.   

In September 2008, the Veteran provided a medical release to VA to obtain private medical records concerning a cornea transplant. 

In November 2008, Dr. P. with Omni Eye Specialists reported that the Veteran's medical records had been destroyed.  He verified that the Veteran last visited the clinic in September 2000.  

In an April 2009 pre-operative evaluation for an orthopedic disability, the Veteran reported a history of lens implants secondary to a welding burn injury.  

In June 2009, VA examined the Veteran for his eye disability.  His eye history was noted to be significant for possible bilateral scar tissue.  Currently, he denied having any visual symptoms.  He reported prior ophthalmologic treatment as cataract extraction for each eye, glasses and history of eye examinations with the exact dates unknown.  An ophthalmologic examination was performed.  It showed refractive error for both eyes.  Lens was found to be aphakic with the intraocular lens assessed as "ok."  The examiner diagnosed aphakic, retinal scar right eye and no scar left eye.  He indicated that the Veteran's vision was adequate for sedentary work and recommended an annual follow-up.  

In a July 2009 addendum, the examiner reported that he had reviewed the claims folder.  He noted June 1965 and April 1984 evaluations showing fully corrected vision for both eyes.  He commented that there was no evidence of corneal disease or eye disability in the prior medical records.  He noted the reports of cataract removal, but believed it would have been many years after 1984.  He explained that the Veteran had fully corrected vision and that it takes time for cataracts to develop.  He also stated that a trauma induced cataract would manifest itself within a few months and at most, within a year or two of trauma.  Regarding the retina scar, he believed the same temporal lapses regarding cataract removal would apply and that it also likely had an initial manifestation many years after service.  He concluded that the Veteran did not have corneal disease in service.  He summarized that the cataracts and retina scar are not related to service or trauma incurred therein because of the evidence tending to indicate that it manifested many years after service.  

In August 2009, Dr. P. reported that the Veteran had cataract surgeries in January and August 2000 in the left and right eye, respectively.  He noted that the Veteran had an in-service ocular burn injury.  He stated that it "may have accelerated the creation of his cataracts, although this is purely speculative on our part."  

At the January 2015 hearing, the Veteran clarified that he was treated for lens scars, rather than cataracts.  The clinician informed him that he would document the treatment as cataracts to ensure insurance coverage.  He also stated that a VA optometrist told him that he had replacement lenses.  He believed he had lens scarring from an in-service burn injury.  The injury occurred when he was in a combat area and had to make an unexpected vehicle repair.  He did not have a welding mask and sustained burns while performing a welding repair.  He recalled experiencing great pain in his eyes after the incident and that it took four days before his vision returned.  He believed the injury occurred in 1967 or 1968.  He reported that Dr. P. had previously submitted a letter explaining why the operation was billed as cataracts and that there was an etiology between lens damage and the in-service burn injury.  

In September 2015, the Veteran was reexamined by the VA ophthalmologist providing the June and July 2009 VA examination reports.  He listed diagnoses of bilateral pseudophakia beginning in 2000 and bilateral corneal abrasions due to flash burns, now resolved, occurring in 1967.  The Veteran reported the in-service welding injury.  He was treated for corneal abrasions in each eye with ointment and an eye patch.  The symptoms then resolved.  He again related that his prior ocular surgery was really for a corneal transplant and only reported as cataract removal for insurance purposes.  The examiner commented that he appeared to equate the term 'implant' and 'lens transplant' as being the same as a corneal transplant.  Currently, he reported having good vision with eyeglasses.  The examiner recounted that he reviewed the claims folder and previously examined the Veteran in June 2009.  At that time, he found a paramacular retinal scar in the right eye and no corneal scar.  He also determined the Veteran to be pseudophakic in each eye and without any corneal transplant.  A complete ocular evaluation was performed.  It showed the Veteran had 20/40 corrective vision in both eyes.  No pupil defects were found.  External examination of the lens was notable for pseudophakia.  Internal examination of the fundus revealed a paramacular scar of the right eye.  The examiner subsequently described the right eye scar as stable.  He summarized that there was a right paramacular retinal scar as observed in June 2009.  There was no corneal scar tissue or corneal transplant in either eye.  The left eye did not have any scar tissue.  Visual fields were slightly contracted due to pseudophakia and not by the prior corneal scar or right eye paramacular retinal scar.  

The examiner listed a final diagnosis of pseudophakia in each eye and right eye retinal scar.  These diagnoses were not related to service for the reasons discussed in the July 2009 VA addendum medical opinion.  He reaffirmed the opinions expressed in the June and July 2009 VA examination reports.  

In an October 2015 addendum, the VA examiner confirmed that no corneal transplant has been performed in either eye and that there is no left eye scar or adnexa.  

The Veteran contends that service connection is warranted for his current eye disabilities.  The Board accepts the Veteran's description of burn injuries at the January 2015 hearing as consistent with the circumstance of his Vietnam service to establish an in-service event.  38 U.S.C.A. § 1154(b).  The disputed issue is whether there is a nexus between the current ocular disorders and the in-service injury.  The evidence in support of his claim consists of his lay assertions and Dr. P.'s August 2009 letter.  

The general principle that ocular trauma may cause subsequent vision problems is commonly known.  The Veteran's testimony that there is a causal relationship between his ocular disorders and in-service burn injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is not a medical professional and his reports are inherently biased by his subjectivity.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  By contrast, the VA examiner is qualified as an ophthalmologist and provided an objective review of the overall record, including the Veteran's history and opinions.  Id.  The Board finds that the VA examiner's medical opinions are more probative than the Veteran's statements as explained below.  Id.; King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).

The evidence suggests that the Veteran did not have ocular disorder until many years after service.  At separation, the Veteran's eyes were clinically examined and deemed to be normal.  See July 1970 physical examination; AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  The Board acknowledges that the Veteran served in combat, and his lay testimony alone substantiates an ocular injury.  38 U.S.C.A. § 1154(b).  The Board does not doubt the Veteran's sincerity in describing his recollections about the in-service ocular burn injury and residual pain.  However, when viewing the STRs as a whole, the Board must conclude that a chronic ocular disorder did not manifest in service or otherwise coincident to the trauma.  Caluza, 7 Vet. App. 498 at 510-511.   

Meanwhile, VA medical opinions from July 2009 and October 2015 are probative evidence weighing against a nexus.  Id.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The VA examiner is qualified as an ophthalmologist.  He considered the Veteran's in-service ocular trauma and medical history, including the Veteran's belief that he had corneal lens surgery recorded as cataract surgery solely for insurance billing purposes.  He indicated that the Veteran's narrative about the surgery was mistaken due to confusion over the terminology.  He confirmed that he did not find evidence of a corneal transplant as alleged by the Veteran.  For the diagnosed pseudophakia and right eye retinal scar, he explained that these disorders were less likely incurred in service due to the temporal lapse between service and initial onset.  He indicated that cataract and retinal scar symptoms from ocular trauma would manifest more closely after the trauma, and it is reasonable to infer that he believed such symptoms would be clinically observable and documented in medical records following the injury.  Multiple STRs from 1968 through 1970 are available and do not suggest any residual disorder.  The July 1970 separation examination indicates that the Veteran was clinically evaluated for any ocular disorder and none was found.  Indeed, no eye disability was demonstrated for many decades after service.  These reports comport with the VA examiner's negative determination as they suggest a temporal lapse from in-service ocular trauma and subsequent ocular disease.  

The Board has considered Dr. P.'s August 2009 letter.  However, his report is couched in speculation and is therefore of no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").

For the above stated reasons, the record does not include persuasive evidence of a nexus to military service, but instead tends to demonstrate that there is no such nexus.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for a bilateral eye disability must therefore be denied.



ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


